DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1), Bergamini (US 6539812 B1), Aylsworth (US 5060514 A), and Huseynov (US 20170089800 A1).
In re claim 2, Goel discloses an air conditioning or heat pump system, comprising 
an airflow path (FIG.1; air 130 115) in operative fluid communication with a conditioned space (FIG.1; 102); 
a first heat exchanger comprising 
a first side (portion of 128 inside air duct) in operative fluid communication with the conditioned airflow path (FIG.1; system 100), and 
a second side (cooling device 128) in operative thermal communication with the first side and in operative fluid communication with a refrigerant that comprises a flammable compound (“includes a cooling unit including a flammable refrigerant”; [0040]);  
an enclosed refrigerant flow path (refrigerant line 146 148) comprising the refrigerant and connecting the second side of the first heat exchanger with 
a second heat exchanger (condenser 152) in thermal communication with an external heat source or heat sink (airflow coming from left of 152 by fans 154); 
a flammable-component detector (166) in operative fluid communication with the airflow path [0024], 
a microprocessor [0020] configured to characterize a flow condition of the airflow as active or non- active and further configured to determine a presence of the flammable compound. (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]) and further configured to determine a presence of the flammable compound through air on the airflow path [0024].  

Goel lacks:
an ultrasonic sensor in operative fluid communication with the airflow path, configured to 
measure a speed of sound through air on the airflow path; 
a microprocessor configured to characterize a flow condition of the airflow as active or non- active by the measured speed or the frequency of sound through air on the airflow path, and further configured to determine a presence of the flammable compound by the measured speed or the frequency of sound through air on the airflow path. 
wherein the ultrasonic sensor includes:
a housing including an active flow inlet in operative fluid communication with the airflow path, 
an active flow outlet in operative fluid communication with the airflow path, and 
a measured flow path within the housing between the active flow inlet and the active flow outlet, and a 
first ultrasonic transceiver configured to generate a sonic signal; 
a second ultrasonic transceiver receive a sonic signal, 
said first and second ultrasonic transceivers arranged to provide a sonic pathway through the measured flow path; and 
a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.  
wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing. 

Regarding the limitation; “…wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing.”, Aylsworth (US 5060514 A) discloses in a similar invention, regarding ultrasonic gas measuring devices, a consideration for An ultrasonic gas measuring device including a housing 1, end walls for the housing, the end walls having a gas inlet 4 and a gas outlet 5 provided therethrough, ultrasonic detecting means provided within the housing means, the ultrasonic means having a transmitter 6, operatively mounted on one end wall, and a receiver 7, operatively mounted on the other end wall, arranged at spaced locations within the housing [Abstract]. In can be seen from FIG.1 and FIG.3 that the housing of the gas measuring device is configured such that the active flow inlet (gas inlet 4) and the active flow outlet (gas outlet 5) are disposed at opposing lateral sides of the housing (1). 
 It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing, as taught by Aylsworth.   
One of ordinary skill in the art would recognize the benefits of this modification as a configuration wherein an air inlet and an air outlet as laterally disposed from one another within a housing would allow for an airflow to pass through the housing, from the inlet and exhausted through the outlet; enabling the system to monitor an active airflow. 
Regarding the limitations; “…wherein the ultrasonic sensor includes: a housing including an active flow inlet in operative fluid communication with the airflow path, an active flow outlet in operative fluid communication with the airflow path, and a measured flow path within the housing between the active flow inlet and the active flow outlet, and a first ultrasonic transceiver configured to generate a sonic signal; a second ultrasonic transceiver receive a sonic signal, said first and second ultrasonic transceivers arranged to provide a sonic pathway through the measured flow path...” Livingston discloses in a similar invention; a consideration wherein speed of sound through air on an airflow path is measured with a sonic sensor (“The receiver produces a receive signal whose phase represents the speed of sound and therefore the composition of the sample of gas passing through the chamber.” [0009]), comprising a housing (12) with an inlet port (14) and an outlet port (16). A measured flow path within the housing between an inlet and outlet (“The gas under test is injected through the inlet port 14, flows through the interior of the acoustical pipe 22, and exits via the gas outlet port 16.” [0022]), and a first ultrasonic transceiver configured to generate a sonic signal (ultrasonic transmitter 18), a second ultrasonic transceiver to receive a sonic signal (ultrasonic receiver 20) arranged to provide a sonic pathway through the measured flow path (“transmitting an ultrasonic pulse into the chamber in a direction with the flow of gas”; [0009]). However, Livingston lacks disclosure regarding a plurality of diffusion openings. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein speed of sound through air on the airflow path is measured with a sonic sensor comprising: a housing including an active flow inlet in operative fluid communication with the airflow path, an active flow outlet in operative fluid communication with the airflow path, and a measured flow path within the housing between the active flow inlet and the active flow outlet, and a first ultrasonic transceiver configured to generate a sonic signal; a second ultrasonic transceiver to receive a sonic signal, said first and second ultrasonic transceivers arranged to provide a sonic pathway through the measured flow path, as taught by Livingston.   
One of ordinary skill in the art would recognize the benefits of this modification as the proposed system of Goel includes flammable-component detectors which comprise an ultrasonic design, as taught by Livingston. It would be obvious to one of ordinary skill to include wherein the adapted ultrasonic design of the flammable-component detectors comprise a housing configured to provide an active airpath between an inlet and outlet, in operative communication with the airflow, wherein first and second ultrasonic transceivers arrange a sonic pathway through the measured flow of air through the housing. In this way the device of Livingston is enabled to properly measure the speed or frequency of sound through air and can be configured effectively within the proposed system.    
Regarding the limitation, “…a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.”; Bergamini discloses in a similar invention, regarding a system for measuring gas by means of ultrasound, a consideration for providing a housing for a measurement tube configured with a plurality of diffusion openings in the housing to provide molecular diffusion communication between outside of the housing and the sonic pathway (FIG. 4; Radial slots 9, 10; Col 6; ln[0051]) . 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway, as taught by Bergamini. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a broader range of possible gas samples to enter into a test chamber for ultrasonic analysis; creating a more comprehensive sample size and a reducing the effects of non-uniformity by preventing sampling bias within system analysis. 
Regarding the remaining limitations; It should be noted that Goel discloses a consideration for flammable-component detectors but is silent as the use of an ultrasonic design to measure the speed or frequency of sound through air on the airflow path. 
Livingston discloses, in an invention regarding an oxygen sensor and flow meter device, a consideration for an ultrasonic sensor in communication with an airflow configured to measure a speed of sound through air on the airflow path and further configured to determine the presence of a compound by the measured speed or frequency results (FIG.1; [0007, 0009]). However; Livingston is silent as to use of an ultra-sonic sensor device in detecting flammable compounds. 
Huseynov discloses, in an invention for ultrasonic gas leak detectors and methods, a consideration for using ultrasonic devices to characterize an air flow in detecting leaks [0041]. Huseynov further discloses an advantage in using ultrasonic devices for detecting “highly flammable gases” [0064] over other imaging solutions and teaches considerations for protecting the ultrasonic device from exposure to flammable gases and accidental ignitions [0039]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Goel to include flammable-component detectors configured to characterize an airflow by measuring the speed or frequency of sound through air on the airflow path, as taught by Livingston, to determine the presence of flammable compounds for the advantageous reasons taught by Huseynov.  
One of ordinary skill in the art would recognize the benefits of this modification as ultrasonic detection provides a more comprehensive approach for monitoring gas states than other methods. In comparison, infrared gas cloud imaging is often expensive and sensitivity varies depending on the gas compound being monitored; drawbacks that an ultrasonic solution does not suffer from. Furthermore, flammable gases such as hydrogen cannot by detected by optical or infrared means but can be easily detected by ultrasonic detectors [Huseynov; 0063-0064]. 
In re claim 3, Goel discloses the system of claim 2, wherein the refrigerant has a class 2 or class 2L or class 3 flammability rating according to ASHRAE 34-2016 (“The flammable refrigerant may be, without limitation, any of the following: any A2L, A2, A3, B2, or B3 refrigerant”; [0017]).   
In re claim 4, Goel discloses system of claim 2, wherein the airflow path includes a fan configured to induce the active flow condition (“In some embodiments, a sample blower 182 may be added to pull sample fluid past the flammable-component detector 166 and be used with valves 178, 180 or may be blowers individually associated with the probes 174, 176 and individually activated.”; [0035]). Goel further discloses the system is capable of activating a fan in response to the determination of a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030])
In re claim 10, Goel discloses the system of claim 2, wherein determination of the presence of the flammable compound in a non-active flow condition and an active flow condition is induced in response to a determination of the presence of the flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
Goel lacks:
wherein determination of the presence of the flammable compound is based on a speed of sound measured with the airflow path

Regarding the limitations; the lacking limitations of claim 10 are similar in scope to those of discussed in claim 2, for more information regarding these limitations please see in re claim 2.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1), as applied to claim 2 above and further in view of Hishinuma (US 20180128666 A1).
In re claim 6, Goel lacks the system of claim 2, wherein the determination of the flow condition, the presence of the flammable compound or both is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path.  
It should be noted: The proposed system of Goel uses the method of Livingston to detect compounds within an airflow. However, Livingston distinctly discloses improvements upon the prior art, with regards to bi-directional sonics sensing [0005], in disclosing a system that increases effectiveness and decreases cost [0007-0008]. 
Regarding the limitation; Hishinuma discloses in a similar invention, regarding gas and heating value estimation methods, a consideration for using a pair of ultrasonic transducers (150a 150b) arranged upstream and downstream along a flow of gas flowing through a gas flow path (14), wherein the ultrasonic flow meter (150) can bi-directionally measure the propagation of an ultrasonic wave from one transducer to another to measure a flow condition (FIG. 4; [0045, 0049]).  
 Huseynov discloses, in an invention for ultrasonic gas leak detectors, a consideration for using ultrasonic devices to characterize an air flow in detecting leaks [0041]. Huseynov further discloses an advantage in using ultrasonic devices for detecting “highly flammable gases” [0064] over other imaging solutions and teaches considerations for protecting the ultrasonic device from exposure to flammable gases and accidental ignitions [0039]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Goel to include wherein the determination of the flow condition, the presence of the flammable compound or both is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path, as taught by Hishinuma, for the advantageous reasons taught by Huseynov.  
One of ordinary skill in the art would recognize the benefits of this modification as ultrasonic detection provides a more comprehensive approach for monitoring gas states than other methods. Furthermore, a bi-directional sonic signal is a known and effective means for measuring the characteristics of air by comparing values in either direction of flow. In comparison, infrared gas cloud imaging is often expensive and sensitivity varies depending on the gas compound being monitored; drawbacks that an ultrasonic solution does not suffer from. Furthermore, flammable gases such as hydrogen cannot by detected by optical or infrared means but can be easily detected by ultrasonic detectors [Huseynov; 0063-0064]. 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1) and Huseynov (US 20170089800 A1), as applied to claim 2 above and further in view of Yamada (US 20210318012 A1).
In re claim 8, Goel lacks the system of claim 2, wherein the airflow path includes a heater, and wherein activation of the heater requires determination of an active flow condition on the airflow path. 
Regarding the limitation, “…determination of an active flow condition on the airflow path”; It should be noted that the proposed system is capable of detecting a flammable component and is further configured to activate a blower upon detection of flammable components, inducing an active flow condition. The scope of the lacking limitation is similar in scope to that of claim 2, for more information regarding this limitation please see in re claim 2.
Regarding the remaining limitations; Yamada discloses in a similar invention, regarding air conditioning, a consideration for an airflow path which includes a separate heat source activated upon determination of an active flow condition (“In the refrigerant circuit, a flammable refrigerant is sealed as the refrigerant. When starting air conditioning in the room with the separate heat source unit, the control unit brings a state where the indoor fan is in operation, before causing an operation for burning fuel in the furnace, or causing an operation for generating heat by energization in the electric heater.”; [0004]). Yamada further discloses starting an indoor fan when beginning the separate heating source operation (“for bringing a state where the indoor fan 40 is in operation, and also a process of using the refrigerant sensor 33 (step ST4), before causing an operation for burning fuel in the furnace unit 5. “; [0099]).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a heater in an airflow path wherein activation of the heater requires determination of an active flow condition on the airflow path, as taught by Yamada. 
One of ordinary skill in the art would recognize the benefits of this modification in that by determining an active airflow before activating a heater, a system is capable of ventilating flammable gases from an internal airflow path before beginning a sperate heating mode; reducing the possibility of flammable refrigerant being ignited by the activation of a separate heat source and eliminating the risk of leaked flammable gases during heating operations [0005-0007].  
In re claim 9, Goal lacks a system according to claim 8, wherein the heater is configured to be activated in response to a system heat demand signal in a condition of heat pump shut-down initiated by a determination of the presence of the flammable compound.  
Regarding the limitation; Yamada discloses in a similar invention, regarding air conditioning, a consideration for when the refrigerant sensor 33 detects a flammable refrigerant, that the control unit 8 can quickly stop air conditioning in the room with the heat pump unit 60 (the heat pump heating operation) and air conditioning in the room with the separate heat source unit 70 (the separate heat source heating operation) [0097]. Yamada further discloses that for continued heating operations within the system (FIG.4), a separate heat source operation is requested in an air conditioning system (1) that has been stopped [0100] and upon determination of an active air flow after responding to detection of a flammable component, the air conditioning system to starts the separate heat source heating operation [0102].  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein the heater is configured to be activated in response to a system heat demand signal in a condition of heat pump shut-down initiated by a determination of the presence of the flammable compound, as taught by Yamada. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a system configured to address the safety hazards of refrigerant leaks by not only stopping a heating operation when a flammable compound is detected, but also determining that the system has been properly ventilated before activating a heating operation. Reducing the possibility of flammable refrigerant being ignited by the activation of a separate heat source and eliminating the risk of leaked flammable gases during heating operations [0005-0007]. Moreover; by providing a separate heat source heating operation, configured to activate once the heat pump has been shut down, the system is able to continue conditioning an enclosed space maintaining user conditions until a detected leak can be addressed and normal operations resumed.   
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), Aylsworth (US 5060514 A), and further in view of Bergamini (US 6539812 B1). 
In re claim 13, Livingston discloses a combination sensor for gas composition and gas flow (gas measurement device 10) in monitoring values corresponding to the speed of sound through air on an airflow path measured with a sonic sensor (“The receiver produces a receive signal whose phase represents the speed of sound and therefore the composition of the sample of gas passing through the chamber.” [0009]), comprising a housing (12) with an inlet port (14) and an outlet port (16). A measured flow path within the housing between an inlet and outlet (“The gas under test is injected through the inlet port 14, flows through the interior of the acoustical pipe 22, and exits via the gas outlet port 16.” [0022]), and a first ultrasonic transceiver configured to generate a sonic signal (ultrasonic transmitter 18), a second ultrasonic transceiver to receive a sonic signal (ultrasonic receiver 20) arranged to provide a sonic pathway through the measured flow path (“transmitting an ultrasonic pulse into the chamber in a direction with the flow of gas”; [0009]).
Livingston lacks:
a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.  
wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing.

Regarding the limitation; “…wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing.”, Aylsworth (US 5060514 A) discloses in a similar invention, regarding ultrasonic gas measuring devices, a consideration for An ultrasonic gas measuring device including a housing 1, end walls for the housing, the end walls having a gas inlet 4 and a gas outlet 5 provided therethrough, ultrasonic detecting means provided within the housing means, the ultrasonic means having a transmitter 6, operatively mounted on one end wall, and a receiver 7, operatively mounted on the other end wall, arranged at spaced locations within the housing [Abstract]. In can be seen from FIG.1 and FIG.3 that the housing of the gas measuring device is configured such that the active flow inlet (gas inlet 4) and the active flow outlet (gas outlet 5) are disposed at opposing lateral sides of the housing (1). 
 It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing, as taught by Aylsworth.   
One of ordinary skill in the art would recognize the benefits of this modification as a configuration wherein an air inlet and an air outlet as laterally disposed from one another within a housing would allow for an airflow to pass through the housing, from the inlet and exhausted through the outlet; enabling the system to monitor an active airflow. 
Regarding the limitation, “…a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway.”; Bergamini discloses in a similar invention, regarding a system for measuring gas by means of ultrasound, a consideration for providing a housing for a measurement tube configured with a plurality of diffusion openings in the housing to provide molecular diffusion communication between outside of the housing and the sonic pathway (FIG. 4; Radial slots 9, 10; Col 6; ln[0051]) . 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include a plurality of diffusion openings in the housing configured to provide operative molecular diffusion communication between outside of the housing and the sonic pathway, as taught by Bergamini. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a broader range of possible gas samples to enter into a test chamber for ultrasonic analysis; creating a more comprehensive sample size and a reducing the effects of non-uniformity by preventing sampling bias within system analysis. 
In re claim 20, Livingston discloses the sensor of claim 13, wherein the measured flow path extends in a non-parallel direction to a gas flow direction outside of the housing (FIG.1; gas inlets 14 16, acoustical pipe 22).  
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), and Bergamini (US 6539812 B1), as applied to claim 13 above and further in view of Williamson (US 20120079871 A1). 
In re claim 18, Livingston discloses the sensor of claim 13, wherein the housing and the ultrasonic transceivers are configured to provide an indirect sonic pathway between the first and second ultrasonic transceivers (“The acoustical housing 12 may include an acoustical reflector 24 positioned near the receiver 20 to deflect at least some of the sonic waves emitted from the two transmitters 18a, 18b in a direction toward the ultrasonic receiver 20.”; [0025])
In re claim 19, Livingston lacks the sensor of claim 13, wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway at least partially defined by the housing wall.  
Regarding the limitation; Williamson discloses in a similar invention, regarding a gas detecting apparatus, a consideration for a sample passage which comprises a membrane opening positioned parallel to the direction of bulk flow [0084]. 
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Livingston to include wherein the diffusion openings are disposed along a housing wall extending parallel to the ultrasonic pathway within a bulk flow, as taught by Williamson. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide wherein if there is otherwise no flow control structure present, positioning the diffusion membrane parallel to a bulk flow will cause only “passively occurring” diffusion and convection of sample gas molecules [0084]. In this way the system is enabled to take comprehensive samples of an airflow path without altering or affecting the rate or condition at which the air is flowing prior to analysis. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston (US 20020062681 A1), and Bergamini (US 6539812 B1), as applied to claim 13 above and further in view of Hishinuma (US 20180128666 A1 ).
In re claim 17, Livingston lacks the sensor of claim 13, wherein the housing and the ultrasonic transceivers are configured to provide a direct sonic pathway between the first and the second ultrasonic transceivers.
It should be noted: The proposed system of uses the method of Livingston to detect compounds within an airflow. However, Livingston distinctly discloses improvements upon the prior art, with regards to direct bi-directional sonics sensing [0005], in disclosing a system that increases effectiveness and decreases cost [0007-0008]. 
Regarding the limitation; Hishinuma discloses in a similar invention, regarding gas and heating value estimation methods, a consideration for using a pair of ultrasonic transducers (150a 150b) arranged upstream and downstream along a flow of gas flowing through a gas flow path (14), wherein the ultrasonic flow meter (150) can bi-directionally measure the propagation of an ultrasonic wave from one transducer to another to measure a flow condition (FIG. 4; [0045, 0049]).  
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Livingston to provide wherein the housing and the ultrasonic transceivers are configured to provide a direct sonic pathway between the first and the second ultrasonic transceivers, as taught by Hishinuma. 
One of ordinary skill in the art would recognize the benefits of this modification as providing a direct sonic pathway between two transceivers enables a system to properly measure the propagation of a soundwave without interference from outside factors within the sonic pathway. 
Claim(s) 22, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and further in view of Livingston (US 20020062681 A1).
In re claim 22, Goel discloses a method of monitoring airflow along an airflow path, comprising: determining a flow condition of the airflow as active or non-active and determining a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]). 
Goel lacks:
a method of monitoring airflow along an airflow path, comprising: 
measuring a speed or frequency of sound through air on the airflow path;
determining a flow condition of the airflow as active or non-active
based on a measured speed or frequency of sound through air on the airflow path;
determining a presence of a flammable compound
based on a measured speed or frequency of sound through air on the airflow path
wherein the airflow path is defined by a housing including an active airflow inlet and an active airflow outlet; and
wherein the active airflow inlet and the active airflow outlet are disposed at opposing lateral sides of the housing. 

Regarding the limitation; “…wherein the airflow path is defined by a housing including an active airflow inlet and an active airflow outlet; and wherein the active airflow inlet and the active airflow outlet are disposed at opposing latera sides of the housing.”, Aylsworth (US 5060514 A) discloses in a similar invention, regarding ultrasonic gas measuring devices, a consideration for An ultrasonic gas measuring device including a housing 1, end walls for the housing, the end walls having a gas inlet 4 and a gas outlet 5 provided therethrough, ultrasonic detecting means provided within the housing means, the ultrasonic means having a transmitter 6, operatively mounted on one end wall, and a receiver 7, operatively mounted on the other end wall, arranged at spaced locations within the housing [Abstract]. In can be seen from FIG.1 and FIG.3 that the housing of the gas measuring device is configured such that the active flow inlet (gas inlet 4) and the active flow outlet (gas outlet 5) are disposed at opposing lateral sides of the housing (1). 
 It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Goel to include wherein the active flow inlet and the active flow outlet are disposed at opposing lateral sides of the housing, as taught by Aylsworth.   
One of ordinary skill in the art would recognize the benefits of this modification as a configuration wherein an air inlet and an air outlet as laterally disposed from one another within a housing would allow for an airflow to pass through the housing, from the inlet and exhausted through the outlet; enabling the system to monitor an active airflow. 
Regarding the remaining limitations; Livingston discloses an ultrasonic device for measuring of a speed or frequency of sound to identify oxygen compounds in an airflow. The method claims of 22 as recited above are similar in scope to the limitations of the system of claim 2, for information regarding these limitations please see in re claim 2. 
In re claim 23, Goel discloses the method of claim 22, wherein the airflow path includes a fan configured to induce the active flow condition and the fan is activated in response to the determination of a presence of a flammable compound (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
In re claim 26, Goel discloses the method claim 22, wherein determination of the presence of the flammable compound in a non-active flow condition and further wherein an active flow condition is induced in response to a determination of the presence of the flammable compound. (“The processing unit 134 may prepare a blower-control signal to active the blower in response a detection signal indicative of a flammable component at or near an alert threshold.”; [0030]).  
Goel lacks:
wherein determination of the presence of the flammable compound is based on a speed of sound measured with the airflow path

Regarding the limitations; the method claims of 26 as recited above are similar in scope to the limitations of the system of claims 10 and 2, for information regarding these limitations please see in re claim 2 and in re claim 10. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1), as applied to claim 22 above and further in view of Hishinuma (US 20180128666 A1).
In re claim 24, Goel lacks the method claim 22, wherein the determination of the flow condition and the presence of the flammable compound is based on transit times of a bi-directional sonic signal across a fixed distance through air on the airflow path.  
Regarding the limitation; the method claims of 24 as recited above is similar in scope to the limitations of the system of claim 6, for information regarding these limitations please see in re claim 6. 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 20180119977 A1), and Livingston (US 20020062681 A1), as applied to claim 22 above and further in view of Yamada (US 20210318012 A1).
In re claim 25, Goel lacks the method claim 22, wherein the airflow path includes a heater, and wherein activation of the heater requires determination of an active flow condition on the airflow path.  
Regarding the limitation; the method claims of 25 as recited above is similar in scope to the limitations of the system of claim 8, for information regarding these limitations please see in re claim 8. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 10, 13, 20, 22, 23, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re claims 2, 13, and 22; the amended limitations have been rejected under 35. U.S.C. 103, please see above. 
In re claims 15 and 16; canceled, the drawing objections are withdrawn accordingly.
In re claim 12; canceled, the objections are withdrawn accordingly.
In re claims 2, 6, and 9; amended to clarify claim limitations, the rejections are withdrawn accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763